Citation Nr: 0930393	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  02-17 842A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to October 
1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision, 
in which the RO, inter alia, denied increased ratings for 
right and left knee disabilities and for a lumbar spine 
disability.  The Veteran perfected an appeal with respect to 
those claims; and, in a June 2007 decision, the Board denied 
each claim.  

The Veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, counsel for both parties filed a  Joint 
Motion for Partial Remand.  In an October 2008, the Court 
granted the Joint Motion, remanding to the Board that portion 
of the Board's decision that failed to consider whether the 
appellant was entitled to a TDIU, and dismissing the appeal 
as to the remaining issues.  

For the reasons expressed below, the matter of entitlement to 
a TDIU is being remanded to the RO; VA will notify the 
Veteran when further action, on his part, is required.  


REMAND

As noted by the parties to the Joint Motion, during a 
September 2003 hearing on appeal, the Veteran raised an 
informal claim for TDIU, which the Board did not address in 
its decision..  Although the RO has not yet adjudicated such 
a claim-and, thus, there is currently no active appeal 
regarding the matter of the Veteran's entitlement to a TDIU-
the Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).  

Under these circumstances, the Board has no alternative but 
to remand to the RO the matter of the Veteran's entitlement 
to a TDIU for initial consideration, to avoid any prejudice 
to the Veteran.  See , e.g., Bernard v. Brown, 3 Vet. App.384 
(1993).  If the claim is denied, the RO should furnish to the 
Veteran and his attorney notice of the denial, and of 
appellate rights, and afford them the appropriate opportunity 
to perfect an appeal as to such claim.  The Board emphasizes, 
however, that to obtain appellate review of a claim for a 
TDIU, a timely appeal (an NOD, and, after issuance of an SOC, 
a substantive appeal) must be perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2008).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  After completing any notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU 
in light of all pertinent evidence and 
legal authority.  

2.  If the claim is denied, the Board must 
RO should furnish to the Veteran and his 
attorney notice of the denial, and of the 
Veteran's appellate rights.  

Thereafter, the RO must afford the Veteran  
and his attorney the appropriate time 
period in which to perfect an appeal as to 
denial of the claim for a TDIU (not less 
than one year from the date of 
notification of its denial) .  However, if 
the benefit sought is denied, the Veteran 
should perfect an appeal of the denial, if 
desired, as soon as possible, to avoid 
unnecessary delay in the consideration of 
the appeal.

3.	The RO should  return this matter to the Board only 
if 
the Veteran has timely perfected an appeal on the 
matter 
of his entitlement to a TDIU.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

